Citation Nr: 1037395	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period from February 22, 2008, to April 8, 
2010.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period from April 9, 2010, to the present.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.  During the hearing, the Veteran 
submitted additional material, including an April 2010 private 
audiogram, and waived initial RO consideration of this new 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2009).

The issue of entitlement to a rating in excess of 10 percent for 
bilateral hearing loss, for the period from April 9, 2010, to the 
present, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The result of a VA audiometric test conducted in March 2008 
shows that the Veteran had level V hearing in his left ear and 
level II hearing in his right ear.

2.  The result of a VA audiometric test conducted in October 2009 
shows that the Veteran had level V hearing in his left ear and 
level I hearing in his right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
hearing loss, for the period from February 22, 2008, to April 8, 
2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in March 
2008 and October 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to disability ratings and effective dates was provided 
in the March 2008 correspondence.  In view of the above, notice 
requirements pertinent to the issue on appeal have been met.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  

The duty to assist also has been fulfilled as private and VA 
medical records relevant to this matter have been obtained and VA 
examinations have been provided.  The Board finds that the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with all 
pertinent VA laws and regulations and to move forward with this 
claim would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision, therefore, is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

It is the responsibility of the rating specialist to interpret 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009).  Consideration of 
factors wholly outside the rating criteria constitutes error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  
Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2009).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  VA is 
free to favor one medical opinion over another provided it offers 
an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

When there is a question as to which of two ratings to apply, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2009).

Hearing Loss From February 22, 2008 to April 8, 2010

The Veteran seeks a higher rating for his service-connected 
bilateral hearing loss on the basis that the assigned 10 percent 
rating does not adequately reflect the severity thereof.  
Historically, the Veteran was granted service connection for 
bilateral sensorineural hearing loss in a March 2004 rating 
decision and awarded a 0 percent, or noncompensable, disability 
rating, effective December 23, 2003.  In a February 2006 rating 
decision, the disability rating was increased from noncompensable 
to 10 percent, effective November 14, 2005.  The Veteran's 
current claim for increase was received by VA on February 22, 
2008.

The Veteran's service-connected bilateral hearing loss currently 
is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 
6100 (2009).  Pursuant to these regulations, hearing acuity is 
measured by the results of speech discrimination tests and pure 
tone audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  
Examinations are conducted without the use of hearing aids.  Id.  
The rating schedule establishes eleven auditory acuity levels to 
evaluate the degree of disability for service-connected hearing 
loss based on the examination results, ranging from level I for 
essentially normal acuity through level XI for profound deafness.  
38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings 
for hearing impairment are derived by a mechanical application of 
the rating schedule to the auditory acuity level assigned to each 
ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns 
of hearing impairment.  The first exceptional pattern exists when 
the pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  In this circumstance, the rating specialist 
must determine the auditory acuity level for each ear from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  The second exceptional pattern exists when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the 
auditory acuity level for each ear will be selected from either 
Table VI or Table VIa, whichever results in the higher level.  
Id.  However, in this instance, that level then will be elevated 
to the next higher level.  Id.

January 2008 VA medical records noted fittings and repairs of the 
Veteran's hearing aids.

A February 2008 private medical record from Dr. A.K.S. of the 
Hawthorn Medical Center noted that the Veteran, who was retired, 
had difficulty working because he had trouble communicating in 
anything but a one-on-one environment.  His hearing was marked as 
normal as would be appreciated in a small room.  While no 
audiogram was provided, Dr. A.K.S. diagnosed asymmetric 
neurosensory hearing loss with properly functioning hearing aids.  

The Veteran submitted lay statements from associates dated in 
March 2008 and August 2008 contending that his hearing had grown 
worse over recent years because he had difficulty conversing with 
people in person or on the telephone in the town's veterans' 
office, and had difficulty hearing during meetings and 
gatherings. 

The Veteran underwent a VA examination in March 2008.  He 
complained that he could not communicate well due to his hearing 
loss and that he had constant tinnitus in both ears.  The 
situations of greatest difficulty hearing included group 
conversations, crowds, restaurants, or with any background noise.  
He reported progressive hearing loss in both ears.  Audiogram 
findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
40
55
60
49
LEFT
55
55
60
65
59

The speech recognition score on the Maryland CNC word list was 90 
percent for the right ear and 70 percent for the left ear.  
Diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear and moderate to moderately severe 
sensorineural hearing loss in the left ear.  The VA examiner also 
noted that with hearing aids and reasonable accommodations, the 
Veteran's hearing loss alone should not significantly affect 
vocational potential or limit participation in most work 
activities.  

The pure tone threshold results for the left ear represent an 
exceptional pattern of hearing loss in the left ear.  See 
38 C.F.R. § 4.86(a).  Therefore, the left ear must be evaluated 
under Table VI or VIa, whichever results in the higher auditory 
acuity level.

Under Table VI, the examination results for the left ear 
correspond to level V hearing loss under Table VI and to level IV 
under Table VIa.  For the right ear, the examination results 
correspond to level II under Table VI.  Accordingly, the 
intersection point of level V for the left ear and level II for 
the right ear under Table VII shows that the Veteran's hearing 
loss warranted a 10 percent disability rating.  This hearing 
impairment measurement is not higher than that currently 
assigned.  

The Veteran underwent a VA examination in October 2009.  The 
Veteran complained of difficulty hearing speech in all settings 
and frequently misunderstood words.  Audiogram findings, in pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
45
60
65
54
LEFT
65
60
65
70
65

The speech recognition score on the Maryland CNC word list was 98 
percent for the right ear and 88 percent for the left ear.  
Diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear and moderate to severe sensorineural 
hearing loss in the left ear.  The examiner noted no effects on 
usual daily activities but said the Veteran's hearing loss 
presented significant effects on occupational activities and 
that, without hearing aids, the Veteran will have significant 
difficulty hearing conversational speech. 

The pure tone threshold results for the left ear again 
represented an exceptional pattern of hearing loss in the left 
ear.  See 38 C.F.R. § 4.86(a).  Therefore, the left ear must be 
evaluated under Table VI or VIa, whichever results in the higher 
auditory acuity level.

Under Table VI, the examination results for the left ear 
correspond to level III hearing loss under Table VI and to level 
V under Table VIa.  For the right ear, the examination results 
correspond to level I under Table VI.  Accordingly, the 
intersection point of level V for the left ear and level I for 
the right ear under Table VII shows that the Veteran's hearing 
loss warranted a 0 percent, or noncompensable, disability rating.  
This hearing impairment measurement is not higher than that 
currently assigned.  

The Board has not found within the claims file any evidence of a 
rating higher than 10 percent for bilateral hearing loss during 
the period from February 22, 2008 to April 8, 2010.

The Board acknowledges the Veteran's assertions that his hearing 
impairment is significant and that he should receive a higher 
rating.  However, the Board is constrained by the applicable 
regulations, which require evaluation by strict mechanical 
application of the tables that make up the rating criteria for 
hearing impairment.

The Veteran is competent to report his symptoms.  To the extent 
that the Veteran has asserted that he warrants a higher rating 
for bilateral hearing loss, the Board finds that the 
preponderance of the evidence for the period on appeal does not 
support his contentions.  The Board is responsible for weighing 
all of the evidence and finds that the preponderance of the 
evidence is against a rating in excess of 10 percent for 
bilateral hearing loss.  There is no reasonable doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The above determination continuing the Veteran's 10 percent 
evaluation for his hearing impairment for the period from 
February 22, 2008, to April 8, 2010, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  The Board notes that there is no indication that 
referral is warranted for consideration of the assignment of a 
disability evaluation on an extraschedular basis during this 
timeframe.  See 38 C.F.R. § 3.321(b).

The Court recently clarified the analytical steps necessary to 
determine whether referral for such consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of 
whether the available applicable schedular rating criteria are 
inadequate because they do not contemplate the Veteran's level of 
disability and symptomatology first must be made by the RO or 
Board.  If the rating criteria are inadequate, the RO or Board 
must proceed to determine whether the Veteran exhibits an 
exceptional disability picture indicated by other related factors 
such as marked interference with employment or frequent periods 
of hospitalization.  If such related factors are exhibited, then 
referral must be made to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
extraschedular consideration.

In this case, there has been no showing that the Veteran's 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  The 
Veteran's hearing impairment measurements were applied to a 
mechanical application table pursuant to the applicable criteria 
as authorized by associated statutes, regulations, and caselaw.  
The criteria provide for higher ratings, but as has been 
explained thoroughly herein, the currently assigned rating 
adequately described the severity of the Veteran's symptoms.  The 
Veteran's assertions with regard to having difficulty with 
employment and other activities of daily life were considered by 
the RO in the October 2008 Statement of the Case (SOC).  Given 
that the applicable schedular rating criteria are adequate, the 
Board need not consider whether the Veteran's hearing disability 
picture includes exceptional factors.  Referral for consideration 
of the assignment of a disability evaluation on an extraschedular 
basis is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board also should consider whether a staged rating is 
appropriate under Hart v. Mansfield, 21 Vet. App. 505 (2007), or 
an extra-schedular rating is available under 38 C.F.R. 
§ 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008).  
However, these matters may be considered later as the Board has 
remanded for further development (see below) whether the Veteran 
is entitled to a rating in excess of 10 percent for his service-
connected bilateral hearing loss, for the period from April 9, 
2010, to the present.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss, for the period from February 22, 2008 to April 8, 
2010, is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
claim for increase as it pertains to the possibility of a higher 
staged rating for the most recent period of time since an April 
9, 2010 private examination.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. 
§ 3.159(c).

At the time of his May 2010 Board hearing, the Veteran submitted 
a private audiogram dated April 9, 2010, and testified that his 
hearing was worse than when measured at his last VA examination 
in October 2009 (see transcript at p. 6).  The April 2010 
audiogram report is in graphical form and does not provide the 
exact decibel results at each level tested.  In addition, the 
graphical measurement of decibels at the 3000 Hertz frequency 
level is not clearly marked for either ear.  There is no 
contemporaneous interpretation in the claims file.  The Board is 
unable to interpret audiograms which are presented in graphic 
rather than numerical form. See Kelly v. Brown, 7 Vet. App. 471 
(1995).  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The report also notes that the Veteran's speech discrimination 
score was 80 percent for the right ear and 40 percent for the 
left ear.  The report does not reflect that the Maryland CNC test 
was used.  The Board is precluded from applying these results to 
the criteria set forth at 38 C.F.R. § 4.85 in order to determine 
the severity of the Veteran's current hearing loss as there is no 
indication whether the Maryland CNC controlled speech 
discrimination test was used to measure speech recognition.  See 
Kelly, 7 Vet. App. at 474 (noting that neither the Board nor the 
RO may interpret graphical representations of audiometric data); 
Colvin, 1 Vet. App. at 175 (a VA adjudicator cannot base his or 
her decision on their own unsubstantiated medical opinion).

However, it appears that this April 2010 medical record indicates 
that the Veteran's hearing has worsened since his last VA 
examination in October 2009, as he claimed during his Board 
hearing testimony.  The private April 2010 audiological 
evaluation may reveal that, under VA regulations, the Veteran 
exceeds the requirements of his currently assigned 10 percent 
hearing loss disability rating by a substantial margin.  
Therefore, a new VA examination is necessary.

It is well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995).  
As such, without further clarification, the Board is without 
medical expertise to ascertain the correct current rating for the 
Veteran's service-connected bilateral hearing loss.

The "fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical examination 
. . . so that the evaluation of the claimed disability will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Based on the above, the issue of entitlement to a higher 
rating for bilateral hearing loss, for the period from April 9, 
2010, to the present, must be remanded for further development.

Therefore, another VA examination is necessary to ascertain the 
current level of the Veteran's hearing acuity during which the 
examiner should review and interpret the April 2010 private 
audiogram.  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2009).  
See also Kelly, 7 Vet. App. at 474 (holding that where audiogram 
in support of claim was submitted by claimant but without 
interpretation as to relevant regulatory provisions, Board must 
obtain such medical interpretation).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
his representative and ask them to specify 
any additional private medical records that 
may have been created since April 2010 or VA 
medical records that may now be in existence 
since October 2009.  The RO/AMC shall then 
attempt to obtain and associate with the 
claims file any records so identified by the 
Veteran that are not already associated with 
the claims file.  If attempts to obtain these 
records are unsuccessful, and further 
attempts to obtain them would be futile, this 
should be documented in the claims file, and 
the Veteran should be notified accordingly.

2.  After any additional evidence has been 
associated with the claims file, the RO/AMC 
should schedule the Veteran for a VA 
audiological examination.  The claims file, 
including a copy of this REMAND, must be made 
available to the examiner for review, and the 
examiner shall indicate that the claims 
folder was reviewed in connection with the 
examination.  The examiner shall perform any 
medically indicated testing.  The examination 
must include audiometric testing and speech 
recognition testing using the Maryland CNC 
Test.  This VA examination also must include 
a statement as to the effect of his hearing 
loss on the Veteran's occupational 
functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-
56 (2007).  

3.  After review of any evidence submitted by 
the Veteran, the RO/AMC should consider 
submission of the higher rating claim to the 
Under Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration, if appropriate.  The 
RO/AMC shall follow any applicable 
regulations and directives implementing the 
provisions of the Veterans Claims Assistance 
Act (VCAA) as to its notice and development.

4.  When the development requested has been 
completed, the Veteran's claim of entitlement 
to a rating in excess of 10 percent for 
bilateral hearing loss, for the period from 
April 9, 2010, to the present, should again 
be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


